DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 16-35 are pending.
	Claims 1-15 was canceled by Appellant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/1/19, 1/31/20, 3/26/20, 5/13/20, 10/16/20, 11/6/20, 1/25/21, 4/20/21, and 5/19/21 was filed after the mailing date of the Claims on 6/21/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16-35 is/are rejected under 35 U.S.C. 102a as being anticipated by Li [US 2018/0285869].
As per claim 16:	Li teach a computer-implemented method for generating digital marks, comprising: 
obtaining entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining a transaction identification associated with storing the entity information in the blockchain; and [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc]
generating a digital mark for the entity based at least on the transaction identification. [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
Claim 17:  Li: 0037; discussing the method of claim 16, wherein: the digital mark comprises at least one of a digital seal or a digital signature.
Claim 18:  Li: 0041, 0045; discussing the method of claim 16, wherein transmitting the entity information to the one or more nodes of the blockchain for storage in the blockchain comprises: writing at least the entity information into a blockchain contract; 
Claim 19:  Li: 0035; discussing the method of claim 18, wherein: the transaction identification comprises a hash value of the blockchain transaction.
Claim 20:  Li: 0035; discussing the method of claim 18, wherein: the digital mark comprises a hash value of the blockchain transaction.
Claim 21:  Li: 0068; discussing the method of claim 16, wherein: the entity is a corporation; and the entity information comprises corporation registration information certified by an official agency.
Claim 22:  Li: 0041, 0043; discussing the method of claim 16, further comprising: transmitting an association relationship between the entity and the digital mark to the one or more nodes for storage in the blockchain.
Claim 23:  Li: 0035-0039; discussing the method of claim 16, further comprising: generating a digital abstract of a digital certificate associated with the entity; transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining another transaction identification associated with storing the digital abstract of the digital certificate in the blockchain; and associating the digital mark with the another transaction identification to show endorsement by the entity. [Li: 0041, 0045]
Claim 24:  Li: 0035, 0071; discussing the method of claim 16, further comprising: generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract to show endorsement by the entity.


As per claim 26:	Li teach a digital mark generation system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
obtaining entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining a transaction identification associated with storing the entity information in the blockchain; and [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc]
generating a digital mark for the entity based at least on the transaction identification. [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
Claim 27:  Li: 0037; discussing the system of claim 26, wherein: the digital mark comprises at least one of a digital seal or a digital signature.
 [Li: 0041, 0045]
Claim 29:  Li: 0035, 0071; discussing the system of claim 26, wherein the operations further comprise: generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract to show endorsement by the entity.
Claim 30:  Li: 0036-0037; discussing the system of claim 26, wherein the operations further comprise: associating the digital mark with a digital certificate to show endorsement by the entity.
As per claim 31:	Li teach a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
obtaining entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining a transaction identification associated with storing the entity information in the blockchain; and [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc]
generating a digital mark for the entity based at least on the transaction identification. [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
Claim 32:  Li: 0037; discussing the storage medium of claim 31, wherein: the digital mark comprises at least one of a digital seal or a digital signature.
Claim 33:  Li: 0035-0039; discussing the storage medium of claim 31, wherein the operations further comprise: generating a digital abstract of a digital certificate associated with the entity; transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining another transaction identification associated with storing the digital abstract of the digital certificate in the blockchain; and associating the digital mark with the transaction identification to show endorsement by the entity. [Li: 0041, 0045]
Claim 34:  Li: 0035, 0071; discussing the storage medium of claim 31, wherein the operations further comprise: generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract to show endorsement by the entity.
Claim 35:  Li: 0036-0037; discussing the storage medium of claim 31, wherein the operations further comprise: associating the digital mark with a digital certificate to show endorsement by the entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435